 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Curtis Garner,                                     No. CV-18-04432-PHX-ROS
10                  Plaintiff,                          ORDER
11   v.
12   Edmund’s Holdings LLC,
13                  Defendant.
14
15          Plaintiff filed his complaint on December 5, 2018. The following day, the Court
16   issued a preliminary order indicating the case would be dismissed if Plaintiff did not file
17   proof of service within ninety days. (Doc. 6). Plaintiff has not yet filed proof of service.
18          Accordingly,
19          IT IS ORDERED no later than March 13, 2019, Plaintiff shall file proof of service
20   or a motion seeking additional time to complete service explaining the delay. The Clerk
21   of Court is directed to enter a judgment of dismissal without prejudice in the event Plaintiff
22   does not file proof of service or a motion by that date.
23          Dated this 7th day of March, 2019.
24
25
26
27
28
